Citation Nr: 1041707	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had over 20 years of active service, ending in 
November 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in April 2007, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in March 2009.

The Board notes that the Veteran's original claim of entitlement 
to service connection for bilateral flat feet was denied by the 
RO in a March 2006 rating decision.  The Veteran promptly 
submitted a new private medical opinion addressing the issue in 
April 2006, which the RO accepted as a petition to reopen his 
claim.  The Board notes that the submission of additional 
evidence does not toll the appeal period.  38 C.F.R. § 20.304 
(2010).  The earliest correspondence in this case which can be 
construed as a notice of disagreement was received in April 2007; 
this notice of disagreement was not timely submitted within one 
year of the March 2006 rating decision and, thus, the March 2006 
rating decision became final and is not currently on appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2010).

Therefore, the notice of disagreement initiated an appeal from 
the October 2006 rating determination and this appeal arises from 
that decision, as was determined by the RO.  As the claim of 
entitlement to service connection for bilateral flat feet had 
been previously denied by a final decision, the Board has 
appropriately refashioned the issues on appeal to feature a 
petition to reopen the issue with the submission of new and 
material evidence.

The Board also notes that the Veteran's appeal originally 
included the additional issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  However, 
the RO granted service connection for PTSD during the course of 
this appeal, in a November 2008 rating decision; that issue is 
thus resolved and not before the Board as part of this current 
appeal.

Finally, the Board notes that the Veteran requested a Board 
hearing in his March 2009 substantive appeal, and again in May 
2009 written correspondence.  However, the Veteran withdrew his 
request with regard to any type of hearing in a signed written 
statement received in October 2009.

The issue of entitlement to service connection for bilateral flat 
feet is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A March 2006 rating decision denied entitlement to service 
connection for bilateral flat feet; the appellant was notified of 
his appellate rights but did not appeal the decision.

2.  In April 2006, the appellant requested that his claim of 
entitlement to service connection for bilateral flat feet be 
reopened.

3.  Certain evidence received since the March 2006 rating 
decision is not cumulative of the evidence of record considered 
at the time of the March 2006 denial, relates to unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for bilateral flat feet, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for 
bilateral flat feet is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 2006 rating decision is new 
and material in connection with the petition to reopen the claim 
of entitlement to service connection for bilateral flat feet, and 
the Veteran's claim of entitlement to service connection for 
bilateral flat feet has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a March 2006 decision, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral flat feet.  In 
arriving at this decision, the RO reviewed the in-service and 
post-service medical records to find that the Veteran's pes 
planus existed prior to service, and that there was no evidence 
showing permanent aggravation of pes planus during service.  The 
Veteran was informed of his appellate rights in connection with 
this March 2006 denial when the decision was mailed to him in 
March 2006.  He did not appeal the decision; as discussed in the 
introduction to this Board decision, the Veteran's earliest 
correspondence which can be construed as a notice of disagreement 
was not received until more than a year following the March 2006 
decision.  The March 2006 rating decision therefore became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).

Claims which are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

In April 2006, the appellant submitted medical evidence which was 
accepted by the RO as constituting a request to reopen the claim 
of entitlement to service connection for bilateral flat feet.  In 
an October 2006 rating decision, the RO reopened the claim and 
denied it on the merits.  The February 2009 statement of the case 
again characterizes the claim as reopened but denied on the 
merits.  In any event, the Board is not bound by the RO 
determination and must nevertheless consider whether new and 
material evidence has been received to reopen the claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
March 2006 RO rating decision is the most recent final 
disallowance of the claim involving entitlement to service 
connection for bilateral flat feet.

The definition of 'new and material evidence' as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 
C.F.R. § 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id. As the 
appellant filed the request to reopen in 2006, the revised 
version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the prior final denial included 
service treatment records and post-service medical records which 
did not indicate that any pre-existing bilateral flat foot (pes 
planus) was permanently aggravated during the Veteran's active 
duty military service.  Evidence added to the record since the 
prior final denial features an apparent medical professional's 
opinion which indicates that "it is my professional opinion that 
[the Veteran]'s problems with his flat feet have become 
exacerbated, largely in part, because of the duties and tasks he 
had to perform in his more than twenty-one and one half years of 
active duty service to his country."  The opinion includes 
discussion of specific details of the Veteran's duty which are 
said to be significant to the medical conclusion.

At the time of the prior final denial, there was no evidence 
directly indicating any in-service worsening of the Veteran's 
bilateral flat feet.  The new evidence speaks directly to the 
unestablished factual contention that the Veteran's flat feet 
were permanently aggravated in severity during his period of 
active duty service.  For the reasons stated above, the Board 
finds that this new evidence must be considered to have presented 
new and material evidence to the claim of entitlement to service 
connection for bilateral flat feet.

Thus, the newly submitted evidence in this case features evidence 
reasonably indicating that the Veteran's bilateral flat feet were 
permanently aggravated in severity during service.  The record 
previously contained no competent evidence of such a finding; the 
absence of evidence indicating such a finding was an essential 
basis for the prior final denial of the claim of service 
connection.  The Board views the new evidence as new and material 
to the Veteran's claim as it includes new information relating to 
an unestablished fact in a manner reasonably supportive of the 
claim.  The claim has therefore been reopened.  After further 
development, the underlying merits of the claim will be 
considered.  There is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty to 
assist the Veteran will be addressed and remedied while on remand 
to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral flat feet.  To this extent, the appeal is granted, 
subject to the following remand section of this decision.


REMAND

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Without a premature discussion of the presumption of sound 
condition at entrance to service, the Board simply notes at this 
time that the Veteran's flat feet (pes planus) appears to have 
been diagnosed and noted at the Veteran's entrance to active duty 
service.  Assuming, for the purposes of this remand discussion 
only, that the Veteran's pes planus pre-existed his active 
military service, this raises the question of whether the 
Veteran's 21 years of active duty service resulted in permanent 
aggravation of the severity of the disability.  This question is 
a medical question that requires competent medical evidence of 
resolve.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the McLendon criteria are met in this case.  
The evidence reflects that the Veteran is currently diagnosed 
with flat feet (pes planus).  The evidence also suggests that the 
Veteran had flat feet symptoms during military service, including 
suggestions of increasing symptomatology in the later portions of 
his 21 years of service.  Specifically, the Board notes that the 
Veteran denied having any history of symptomatic foot problems in 
his periodic medical history questionnaires until the final few 
years of his military service, but in the final years of his 
service (including at his examination most proximate to his 
separation) the Veteran endorsed having had symptomatic foot 
problems; the Board views these documented indications in the 
service treatment records as suggestive of worsening foot 
symptoms over the 21 years of military service.  The Board views 
the evidence as suggestive that the Veteran's current flat feet 
symptoms may be linked to his military service, and the Board 
does not find sufficient medical evidence currently of record to 
make an informed decision on the claim.

The Board notes that the Veteran has submitted a medical opinion 
endorsing the Veteran's belief that his bilateral pes planus was 
permanently aggravated by his military service.  This evidence 
provides support to his claim, although it does not resolve the 
issue entirely as it does not address all the potentially 
pertinent facts such as the significance of the Veteran's medical 
and occupational history concerning his feet during the 
intervening 24 years between his separation from active duty his 
first filing of the claim for service connection.

The Board finds that additional development, specifically a VA 
examination with medical opinion, is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent, and etiology of any current 
flat feet disability.  The claims file must 
be made available to the examiner for review 
in connection with the examination.  The 
examiner should offer an opinion as to 
whether the Veteran's flat feet preexisted 
service and, if so, whether the disability 
was aggravated during service beyond the 
natural progression of the disorder.  If no 
preexisting chronic disability is found, then 
the examiner should state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
flat feet were manifested during active 
service.

In addressing these matters, the examiner is 
asked to specifically discuss the Veteran's 
endorsement of symptomatic foot problems in 
periodic medical history questionnaires 
during the later portions of his active duty 
service, as well as the significance of any 
intervening pertinent occupational and 
medical history for the Veteran following his 
separation from service in November 1981.

3.  Thereafter, the RO should review the 
record and readjudicate the issue on appeal.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


